United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3260
                                   ___________

Jason R. Stanford,                      *
                                        *
              Appellant,                *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Ogden Aviation Services;                * Western District of Missouri.
International Association of Machinists *
and Aerospace Workers; Dennis J.        *
Cooper; Judith Brandt,                  *      [UNPUBLISHED]
                                        *
              Appellees.                *
                                   ___________

                          Submitted: October 3, 2000
                              Filed: October 10, 2000
                                  ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Jason R. Stanford, an African American male, appeals from the district court’s1
grant of summary judgment to defendants in his action under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and § 301 of the National Labor
Management Relations Act, 29 U.S.C. § 185. After de novo review, see Rose-Maston


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
v. NME Hosps., Inc., 133 F.3d 1104, 1107 (8th Cir. 1998), we conclude the district
court’s judgment was proper for the reasons stated in its thorough opinion.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-